DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 3/9/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durgin et al. (US 2007/0088707), and further in view of Besen (US 8,949,179) and Sun et al. (US 2007/0094211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durgin et al. (US 2007/0088707), and further in view of Besen (US 8,949,179) and Sun et al. (US 2007/0094211).

With respect to claim 1, Durgin teaches a method, performed by a computing device, for extending a file synchronization system with custom synchronization procedures, the method comprising: 
identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree (Durgin, pa 0038, identify changes to each record); 
creating, by the primary agent, a synchronization plan for the change (Durgin, pa 0039-0040, determine synchronization process for making a database consistent for a business or solution & pa 0159, By associating one or more plug-ins with specific events and distributing the plug-ins to different devices, differing synchronization formulas may be distributed to different devices or classes of devices. Thus, the behavior of a first device may be made different from the behavior of a second device. Similarly, the synchronization behavior of each device may thus be customized in order to account for differences in business practices or purpose of the device) the synchronization plan comprises … actions to be executed by the primary agent (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating similar actions for the synchronization system platform to perform on its behalf); 
sending, by the primary agent via electronic communication, the synchronization plan to a custom agent for customization (Durgin, pa 0040, synchronization events may be serviced by the extension manager and passed on to a plug-in & pa 0166, the system could pass the relevant data to the plug-in), including an attribute associated with the change (Durgin, pa 0168, a plug-in may determine what version of an application and format data appropriately using an attribute of the application); 
receiving, by the primary agent via electronic communication, a custom synchronization plan from the custom agent (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf), wherein the custom agent determined, based on the attribute, a requirement to create the custom synchronization plan  (Durgin, pa 0166, the system could pass the relevant data to the plug-in and allow it to determine the appropriate course of action to manage the conflict & pa 0168, a plug-in may determine what version of an application and format data appropriately using an attribute of the application)  and created the custom synchronization plan by modifying … the synchronization plan (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf); and 
executing, by the primary agent, the custom synchronization plan to synchronize the first copy of the file tree and the second copy of the file tree  (Durgin, pa 0123, execution of plug-ins may be contextually sensitive to any particular event, either external or internal to the synchronization system and/or the plug-in. & pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf) by modifying files of the first copy of the file tree or the second copy of the file tree (Durgin, pa 0126, Record events may encompass, but are not limited to, creating a new record (a "new record" event), opening an existing record (an "open record" event), saving a record (a "save record" event), and/or modifying a record (a "modify record" event). & pa 0166, The plug-in could optionally resolve the conflict directly, by updating, deleting, or creating fields and/or records as needed, because the extension manager is configured to pass along the appropriate data and/or references to data.).  
Durgin doesn't expressly discuss monitoring, by a primary agent on the computing device, local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree; identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree.
Besen teaches monitoring, by a primary agent on the computing device, local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree (Besen, Col. 13 Li. 58-61, Cloud WATCHER 540 monitors and detects any relevant changes to Cloud FileSystem 520 while Local WATCHER (530 or 535) monitors and detects any changes to watched Local File System 515.);
identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree (Besen, Col. 13 Li. 61-67, With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561.); and
synchronize the first copy of the file tree and the second copy of the file tree by modifying files of the first copy of the file tree or the second copy of the file tree (Besen, Col. 14 Li. 42-47, work items are generally those operations that are performed by the WORKERS to effect FSChanges. More particularly, a particular work item will generally identify an object to which it applies (i.e., a filename), a direction (i.e., download/upload), and an operation such as create, rename, delete, move and modify.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin with the teachings of Besen because it assists in identifying changes from different, simultaneous users (Besen, Col. 1 Li. 40-43).
Durgin in view of Besen doesn't expressly discuss wherein the synchronization plan comprises a directed acyclic graph (DAG) including a set of synchronization actions and an ordering of the synchronization actions represented.
Sun teaches a directed acyclic graph (DAG) including a set of … actions to be executed by the primary agent and an ordering of the … actions represented (Sun, pa 0006, JDF workflow is a set of DAGS).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin in view of Besen with the teachings of Sun because it provides a theoretic basis for formal analysis of the workflows (Sun, pa 0006).

With respect to claim 2, Durgin in view of Besen and Sun teaches the method of claim 1, wherein creating the synchronization plan comprises the primary agent using a default synchronization procedure specified by a default synchronization 30procedure source, and wherein the custom agent creates the custom synchronization plan using a custom synchronization procedure specified by a custom synchronization procedure source different from the default synchronization procedure source (Durgin, pa 0046, Each synchronization system-based application may be associated with one or more additional components that are associated with at least one synchronization system-based application by an Extension Manager of the synchronization system. These components support the synchronization and/or extension of synchronization system-based application specific information, including information about the synchronization system-based application itself, the synchronization system-based application's data, and other materials. A logical set of these extension components is called a "Plug-in."  & pa 0159, By associating one or more plug-ins with specific events and distributing the plug-ins to different devices, differing synchronization formulas may be distributed to different devices or classes of devices. Thus, the behavior of a first device may be made different from the behavior of a second device. Similarly, the synchronization behavior of each device may thus be customized in order to account for differences in business practices or purpose of the device).  
With respect to claim 3, Durgin in view of Besen and Sun teaches the method of claim 2, wherein a default synchronization procedure source is a first business entity or team that implements the file synchronization system; and the custom synchronization procedure source is a second business entity or team that implements an application or business process separate from implementation of the file synchronization system (Durgin, pa 0180, selective plug-ins can be available as part of the synchronization system software bundle. For example, standardized metadata extractors for common file types, plug-in links for common programs (i.e., reporting programs, finance programs, HR programs, etc.), linking disparate synchronization system-based applications, among others, are available to synchronization system users.).  
With respect to claim 4, Durgin in view of Besen and Sun teaches the method of claim 1, wherein creating the synchronization plan comprises the primary agent using a first program developed in a first programming language, wherein the custom agent creates the custom synchronization plan using a second program developed in a second programming language different from the first programming language (Durgin, pa 0055, plug-ins can be written in any computer language and/or for any operating system, and still be quickly and successfully integrated with the synchronization system.).  
With respect to claim 5, Durgin in view of Besen and Sun teaches the method of claim 1, further comprising: identifying, by the primary agent, multiple changes to the first copy of the file tree or the second copy of the file tree; executing, by the primary agent, the custom synchronization plan to synchronize the first copy of the file tree and the second copy of the file tree with respect to the multiple changes (Durgin, pa 0169, One advantage of the present invention is that each specific device may be configured independently to synchronize a synchronized database with a plurality of backend systems).  
With respect to claim 6, Durgin in view of Besen and Sun teaches the method of claim 1, wherein sending, by the primary agent, the synchronization plan to the custom agent for customization comprises sending the synchronization plan locally to the custom agent on the computing device (Durgin, Fig. 2, client application & 0047, In essence, each plug-in can be considered part of one or more of the synchronization system's distributed synchronization system-based application(s), thereby integrating multiple external, heterogeneous synchronization system-based applications (and extensions) into a single synchronization workflow.).  

With respect to claim 7, Durgin in view of Besen and Sun teaches the method of claim 1, wherein sending, by the primary agent, the synchronization plan to the custom agent for customization comprises sending the synchronization plan to the custom agent on a remote computing device (Durgin, pa 0206, controlling the management and distribution of information and plug-in functionality across a system with multiple users ( e.g., two users or twenty thousand users)).  
With respect to claim 8, Durgin in view of Besen and Sun teaches the method of claim 1, wherein creating the synchronization plan comprises creating the DAG, wherein nodes of the DAG represent the set of synchronization actions performed in a topologically sorted order when the synchronization plan is executed (Sun, pa 0006, It can be used to explicitly express the dependences across JDF (process) nodes and resources derived from any JDF job description. It defines a flexible and semantic-rich model to represent JDF workflow as a set of DAGs at different abstractions: intent level, process group levels and process execution level.).  

With respect to claim 9, Durgin in view of Besen and Sun teaches the method of claim 8, wherein the set of synchronization actions comprises at least one of upload file, move file, rename file, download file, delete file, create directory, move directory, rename directory, download directory, and delete directory (Durgin, pa 0025, synchronization system-based applications creating, updating or deleting records concurrently across multiple instances of a particular database.).  

With respect to claim 10, Durgin in view of Besen and Sun teaches the method of claim 8, wherein creating the synchronization plan comprises representing the DAG in a serialized text format (Sun, pa 0073, [0073] Any two-dimensional acyclic and planar workflow can be represented as a nesting of lists. A list is an ordered sequence of elements of any length separated by commas altogether enclosed in square brackets. The elements can be a single service or another list of services. A service can connect to a number of services if their functional attributes and cardinality (number of services it can connect to) match.) or graph of in-memory objects.  

With respect to claim 11, Durgin in view of Besen and Sun teaches the method of claim 8, wherein the custom agent creates the custom synchronization plan by deleting, renaming, or moving a node (Sun, pa 0100-0101, a process node is disabled), changing an add to a delete, or reversing a direction of an upload or download action.  

With respect to claim 12, Durgin in view of Besen and Sun teaches the method of claim 8, further comprising checking, by the primary agent, that the custom synchronization plan is valid by ensuring that the DAG is still directed and a-cyclical, that dependencies of actions have not been wrongly deleted, that any files and folders being 32uploaded or downloaded do exist, and that the actions can be executed successfully (Sun, pa 0007-0010, validating the JDF workflow is a valid workflow without any cyclic dependence, missing resources, dangling resources or nodes).

With respect to claim 13, Durgin teaches a method comprising:

identifying a change to the first copy of the file tree or the second copy of the file tree (Durgin, pa 0038, identify changes to each record);
creating a synchronization plan for the change (Durgin, pa 0039-0040, determine synchronization process for making a database consistent for a business or solution & pa 0159, By associating one or more plug-ins with specific events and distributing the plug-ins to different devices, differing synchronization formulas may be distributed to different devices or classes of devices. Thus, the behavior of a first device may be made different from the behavior of a second device. Similarly, the synchronization behavior of each device may thus be customized in order to account for differences in business practices or purpose of the device);
creating a custom synchronization plan by modifying the DAG (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf); and
executing the custom synchronization plan to synchronize the first copy of the file tree and the second copy of the file tree (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf).
Durgin doesn't expressly discuss monitoring local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree; identifying a change to the first copy of the file tree or the second copy of the file tree.
Besen teaches monitoring local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree (Besen, Col. 13 Li. 58-61, Cloud WATCHER 540 monitors and detects any relevant changes to Cloud FileSystem 520 while Local WATCHER (530 or 535) monitors and detects any changes to watched Local File System 515.);
identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree (Besen, Col. 13 Li. 61-67, With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin with the teachings of Besen because it assists in identifying changes from different, simultaneous users (Besen, Col. 1 Li. 40-43).
Durgin in view of Besen doesn't expressly discuss wherein the synchronization plan comprises a directed acyclic graph (DAG) including a set of synchronization actions and an ordering of the synchronization actions represented.
Sun teaches a directed acyclic graph (DAG) including a set of … actions and an ordering of the … actions represented (Sun, pa 0006, JDF workflow is a set of DAGS).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin in view of Besen with the teachings of Sun because provides a theoretic basis for formal analysis of the workflows (Sun, pa 0006).

With respect to claims 14-18, the limitations are essentially the same as claims 2-5 and 8, and are rejected for the same reasons.

With respect to claim 19, Durgin teaches a system for file synchronization with custom synchronization procedures, the system comprising: 
one or more processors; and one or more non-transitory computer readable mediums comprising instructions (Durgin, pa 0007, a distributed computing system), wherein, when the instructions are executed, at least one of the one or more processors performs operations comprising: 
identifying a change to the first copy of the file tree or the second copy of the file tree (Durgin, pa 0038, identify changes to each record); 
creating, by the primary agent, a synchronization plan for the change (Durgin, pa 0039-0040, determine synchronization process for making a database consistent for a business or solution & pa 0159, By associating one or more plug-ins with specific events and distributing the plug-ins to different devices, differing synchronization formulas may be distributed to different devices or classes of devices. Thus, the behavior of a first device may be made different from the behavior of a second device. Similarly, the synchronization behavior of each device may thus be customized in order to account for differences in business practices or purpose of the device); 
sending, by the primary agent, the synchronization plan to a custom agent, and a second custom agent (Durgin, pa 0166, Once a conflict is found, the system can call one or more plug-ins to implement customer logic using data from the conflict records ( or fields)), including an attribute associated with the change (Durgin, pa 0168, a plug-in may determine what version of an application and format data appropriately using an attribute of the application); 
receiving a custom synchronization plan and a second customer synchronization plan at the primary agent (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating similar actions for the synchronization system platform to perform on its behalf.); 
executing, by the primary agent, the custom synchronization plan and the second custom synchronization plan to synchronize the first copy of the file tree and the second copy of the file tree (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf); 
receiving, at each of the custom agent and the second custom agent, the synchronization plan, including determining, based on the attribute, a requirement to create the custom synchronization plan and the second custom synchronization plan, respectively (Durgin, pa 0168, The version of the synchronized system application may be determined using an attribute or aspect of the application itself); 
creating, by the custom agent and the second custom agent, the custom synchronization plan and the second custom synchronization plan, respectively, by modifying … the synchronization plan (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf); and 
sending, by the custom agent and the second custom agent, the custom synchronization plan and the second custom synchronization plan, respectively, to the primary agent (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system). 
Durgin doesn't expressly discuss monitoring, at a primary agent, local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree; identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree.
monitoring, at a primary agent, local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree (Besen, Col. 13 Li. 58-61, Cloud WATCHER 540 monitors and detects any relevant changes to Cloud FileSystem 520 while Local WATCHER (530 or 535) monitors and detects any changes to watched Local File System 515.);
identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree (Besen, Col. 13 Li. 61-67, With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin with the teachings of Besen because it assists in identifying changes from different, simultaneous users (Besen, Col. 1 Li. 40-43).
Durgin in view of Besen doesn't expressly discuss wherein the synchronization plan comprises a directed acyclic graph (DAG) including a set of synchronization actions and an ordering of the synchronization actions represented and validating, by the primary agent, the custom synchronization plan and the second custom synchronization plan.
Sun teaches a directed acyclic graph (DAG) including a set of … actions and an ordering of the … actions represented (Sun, pa 0006, JDF workflow is a set of DAGS);
validating, by the primary agent, the custom … plan and the second custom … plan (Sun, pa 0007-0010, validating the JDF workflow is a valid workflow without any cyclic dependence, missing resources, dangling resources or nodes).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin in view of Besen with the teachings of Sun because provides a theoretic basis for formal analysis of the workflows (Sun, pa 0006).

With respect to claim 20, Durgin in view of Besen and Sun teaches the system of claim 19, wherein: 
creating the synchronization plan comprises the primary agent using a default synchronization procedure specified by a default synchronization procedure source  (Durgin, pa 0046, Each synchronization system-based application may be associated with one or more additional components that are associated with at least one synchronization system-based application by an Extension Manager of the synchronization system. These components support the synchronization and/or extension of synchronization system-based application specific information, including information about the synchronization system-based application itself, the synchronization system-based application's data, and other materials. A logical set of these extension components is called a "Plug-in."); 
creating the custom synchronization plan comprises the custom agent using a custom synchronization procedure specified by a custom synchronization procedure source different from the default synchronization procedure source; and creating the second custom synchronization plan comprises the second custom agent using a second custom synchronization procedure specified by a second custom synchronization procedure source different from the default synchronization procedure source (Durgin, pa 0159, By associating one or more plug-ins with specific events and distributing the plug-ins to different devices, differing synchronization formulas may be distributed to different devices or classes of devices. Thus, the behavior of a first device may be made different from the behavior of a second device. Similarly, the synchronization behavior of each device may thus be customized in order to account for differences in business practices or purpose of the device).

Response to Arguments
35 U.S.C. 101 rejection
With regard to claims 1-20, Applicant' s arguments have been fully considered and are persuasive.  The Examiner withdraws the 35 U.S.C. 101 rejection to claims 1-20.  

35 U.S.C. 103 rejection
Applicant argues that the cited art fails to teach “a synchronization plan comprising actions to be executed by the primary agent” because the plug-ins on devices of Durgin execute the actions.  The Examiner respectfully disagrees.  Durgin states that “the plug-in could pass back specific instructions to the synchronization system indicating similar actions for the synchronization system platform to perform on its behalf.” See pa 0166.  This teaches that the actions could be executed by the “primary agent” that comprises the synchronization system.
Applicant argues that Durgin does not teach “receiving, by the primary agent, a custom synchronization plan from the custom agent, wherein the custom agent … created the custom synchronization plan by modifying the DAG representing the synchronization plan”.  The Examiner respectfully disagrees.  The plug-in of Durgin allows each “custom agent” or client with the plug-in to modify the synchronization plan to fit the behavior and practices of that specific device (Durgin, pa 0159).  The Examiner’s stance is that the DAG is merely a way to represent the workflow discussed in Durgin, and its benefits are disclosed in Sun and discussed above.

Applicant argues that the cited art does not teach a DAG representing synchronization actions because the DAG in Sun is a representation of user constraints.  The Examiner respectfully disagrees.  Sun teaches that the DAG may be used to represent a JDF workflow to allow for a workflow analysis framework (Sun, pa 0099). It is very useful graphical structure in representing syntactic structure of arithmetic expressions, representing task graphs and precedence relations in many scheduling applications (Sun, pa 0079).  Typically, MIS/or Controller needs to map any Product node into Process node(s) which then could be ultimately routed to a destination for execution. A process is an operation performed on digital data, such as a PDF file or an imposition design, or on a physical item, such as a lift of paper. A resource is the digital data or physical item itself. The output of one process becomes the input of the following process(es), and a process doesn't begin until its input resources are available. JDF defines details on how to use these building blocks to describe concurrent processes, spawned processes, merged processes and dynamic processes (Sun, pa 0077).  The DAG of Sun could be used to represent any directed workflow by mapping a resource to a process to be executed.  Therefore, Sun’s DAG is capable of representing synchronization actions and It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin in view of Besen with the teachings of Sun because it provides a theoretic basis for formal analysis of the workflows (Sun, pa 0006).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169